Title: From James Madison to Thomas Jefferson, 24 February 1826
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Montpellier Feby. 24. 1826.
        
        Yours of the 17th. was duly recd. The awkward state of the Law professorship is truly distressing, but seems to be without immediate remedy. Considering the hopeless condition of Mr. Gilmour, a temporary appointment, if an acceptable successor were at hand, whilst not indelicate towards the worthy moribund incumbent, might be regarded as equivalent to a permanent one. And if the hesitation of our Colleagues at Richmond has no reference to Mr. Terril, but is merely tenderness towards Mr. Gilmour, I see no objection to a communication to Mr. T. that would bring him to Virga. at once; and thus abridge the loss of time. The hardheartedness of the Legislature towards what ought to be the favorite offspring of

the State, is as reproachful as deplorable. Let us hope that the reflections of another year, will produce a more parental sensibility.
        I had noticed the disclosures at Richmond with feelings which I am sure I need not express; any more than the alleviation of them by the sequel. I had not been without fears, that the causes you enumerate were undermining your estate. But they did not reach the extent of the evil. Some of these causes were indeed forced on my attention by my own experience. Since my return to private life (and the case was worse during my absence in public) such have been the unkind seasons, & the ravages of insects, that I have made but one tolerable crop of Tobacco, and but one of Wheat; the proceeds of both of which were greatly curtailed by mishaps in the sale of them. And having no resources but in the earth I cultivate, I have been living very much throughout on borrowed means. As a necessary consequence, my debts have swelled to an amount, which if called for at the present conjuncture, would give to my situation a degree of analogy to yours. Fortunately I am not threatened with any rigid pressure, and have the chance of better crops & prices, with the prospect of a more leisurely disposal of the property which must be a final resort.
        You do not overrate the interest I feel in the University, as the Temple thro’ which alone lies the road to that of Liberty. But you entirely do my aptitude to be your successor in watching over its prosperity. It would be the pretension of a mere worshipper “remplacer” the Tutelary Genius of the Sanctuary. The best hope is, in the continuance of your cares, till they can be replaced by the stability and self growth of the Institution. Little reliance can be put even on the fellowship of my services. The past year has given me sufficient intimation of the infirmities in wait for me. In calculating the probabilities of survivorship, the inferiority of my constitution forms an equation at least with the seniority of yours.
        It would seem that some interposition is meditated at Richmond, against the assumed powers of Internal Improvement; and in the mode recommended by Govr. Pleasants, in which my letter to Mr. Richie concurred, of instructions to the Senators in Congress. No better mode can perhaps be taken if an interposition be likely to do good; a point on which the opinion of the Virginia members at Washington ought to have much weight. They can best judge of the tendency of such a measure at the present moment. The public mind is certainly more divided on the subject than it lately was. And it is not improbable that the question, whether the powers exist, will more & more, give way to the question, how far they ought to be granted.
        You cannot look back to the long period of our private friendship & political harmony, with more affecting recollections than I do. If they are a source of pleasure to you, what ought they not be to me? We can not be deprived of the happy consciousness of the pure devotion to the public

good, with which we discharged the trusts committed to us. And I indulge a confidence that sufficient evidence will find its way to another generation, to ensure, after we are gone, whatever of justice may be witheld whilst we are here. The political horizon is already yielding in your case at least, the surest auguries of it. Wishing & hoping that you may yet live to increase the debt which our Country owes you, and to witness the increasing gratitude, which alone can pay it, I offer you the fullest return of affectionate assurances.
        
          James Madison
        
      